[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO STRIKE
Not every contract breach does a CUTPA claim make. Read most favorably to the non moving plaintiff, the plaintiff's complaint sets out a simple breach of a contract to find financing for the plaintiff in return for a retainer. The plaintiff's complaint then realleges the same matter in a second count and claims a violation of the Connecticut Unfair Trade Practices Act, Conn. Gen. Stat. § 42-110 (a) et seq. The defendant moves to strike it because it does not set out facts sufficient to plead such an unfair trade practices claim.
The complaint fails sufficiently to allege facts alleging either: (1) a practice offends public policy as established by statutes, common law or similar established concept of unfairness; (2) immoral, unethical oppressive or unscrupulous conduct; or (3)conduct causing substantial injury to consumers.A-G Foods, Inc. v. Pepperidge Farm, Inc., 216 Conn. 200, 215
(1990). Mere recitation of a contract breach is not enough to establish a CUTPA claim. The defendant's motion to strike is granted.
FLYNN, J. CT Page 12828